Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                March 14, 2022

The Court of Appeals hereby passes the following order:

A22A1059. NORTHWEST MEDICAL CENTER, LLC v. DOCTOR’S ANTI-
    AGING INSTITUTE, INC.

      Doctor’s Anti-Aging Institute, Inc., filed garnishment claims against multiple
banks seeking to collect a default judgment it had obtained against Northwest
Medical Center, LLC (“Northwest Medical”). Northwest Medical sought to challenge
the garnishment, claiming the affidavit was insufficient. The trial court denied the
claim, and Northwest Medical filed this appeal. We, however, lack jurisdiction.
      Appeals in cases involving garnishment must be initiated by an application for
discretionary appeal filed with this Court. OCGA § 5-6-35 (a) (4); Maloy v. Ewing,
226 Ga. App. 490, 491 (486 SE2d 708) (1997). Because Northwest Medical failed to
follow the required procedure, we lack jurisdiction to consider this appeal, which is
hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        03/14/2022
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                      , Clerk.